19-2009
     Singh v. Garland
                                                                              BIA
                                                                         Nelson, IJ
                                                                      A205 422 199
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   SIMRANJIT SINGH,
14            Petitioner,
15
16                      v.                                  19-2009
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Genet Getachew, Law Office of
24                                      Genet Getachew, Brooklyn, NY.
25
26   FOR RESPONDENT:                    Brian M. Boynton, Acting
27                                      Assistant Attorney General;
28                                      Jennifer P. Levings, Senior
29                                      Litigation Counsel; Kristin
 1                                  Moresi, Trial Attorney, Office of
 2                                  Immigration Litigation, United
 3                                  States Department of Justice,
 4                                  Washington, DC.
 5
 6       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 7   AND DECREED that this petition for review of a decision of

 8   the Board of Immigration Appeals (“BIA”) is DENIED.

 9       Petitioner Simranjit Singh, a native and citizen of

10   India, seeks review of a June 7, 2019 decision of the BIA

11   affirming a January 11, 2018 decision of an Immigration Judge

12   (“IJ”) denying his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Simranjit Singh, No. A205 422 199 (B.I.A.

15   Jun. 7, 2019), aff’g No. A205 422 199 (Immig. Ct. N.Y.C. Jan.

16   11, 2018).       We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18       We have reviewed the IJ’s decision as modified by the

19   BIA, reaching only the BIA’s reliance on the IJ’s adverse

20   credibility determination.       See Xue Hong Yang v. U.S. Dep’t

21   of Justice, 426 F.3d 520, 522 (2d Cir. 2005); see also Lin

22   Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir.

23   2007).     The    applicable    standards   of   review   are   well

24   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

25   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

                                       2
 1       Singh failed to exhaust his current challenge to the IJ’s

 2   adverse credibility determination because he did not raise

 3   the challenge before the BIA. While not jurisdictional, issue

 4   exhaustion is mandatory when the Government raises it, as it

 5   has here.   See Lin Zhong, 480 F.3d at 107 n.1.

 6       Moreover,      in   affirming   the   IJ’s   adverse   credibility

 7   determination, the BIA concluded generally that there was no

 8   clear error, but did not address individual findings.               See

 9   Lin Zhong, 480 F.3d at 107 n.1, 122. Singh has not identified

10   any reason to excuse his failure to exhaust.

11       Because Singh’s claims were all based on the same factual

12   predicate, the agency’s adverse credibility determination is

13   dispositive   of    asylum,   withholding    of    removal,   and   CAT

14   relief, see Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

15   2006), and his failure to exhaust is therefore fatal to his

16   petition for review.

17       For the foregoing reasons, the petition for review is

18   DENIED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                         3